258 Ga. 343 (1988)
369 S.E.2d 256
PEREZ
v.
THE STATE.
45499.
Supreme Court of Georgia.
Decided June 23, 1988.
W. Keith Davidson, for appellant.
Thomas C. Lawler III, District Attorney, Dan W. Mayfield, Assistant District Attorney, Michael J. Bowers, Attorney General, Mary Beth Westmoreland, Assistant Attorney General, for appellee.
WELTNER, Justice.
Using a handgun, Javier Perez shot and killed Jose Mendez during an argument over a wager. He was convicted of murder and sentenced to life imprisonment.[1]
*344 1. From the evidence in the record, a rational trier of fact could have found Perez guilty beyond a reasonable doubt, Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Perez contends the trial court committed error when it refused to order panels of twelve jurors to be seated in the jury box seriatim. In response to Perez's request to voir dire the jury twelve at a time, the trial court stated "Well, you will have this twelve here, that twelve there and that twelve there." OCGA § 15-12-131 provides: "[I]t shall be the duty of the court, upon the request of either party, to place the jurors in the jury box in panels of 12 at a time, so as to facilitate their examination by counsel." There was no reversible error.
3. Perez complains of the admission of pre-autopsy photographs of Mendez as well as of Mendez' blood-stained shirt. The condition of the shirt was considered by a firearms examiner to determine the distance between the handgun and Mendez when the fatal shot was fired, and hence was relevant. The fact that it might be termed "gruesome" does not render it inadmissible. Brown v. State, 250 Ga. 862, 867 (302 SE2d 347) (1983). There was no error.
Judgment affirmed. All the Justices concur.
NOTES
[1]  The crime was committed on July 26, 1987. On September 29 of the same year Perez was indicted. He was found guilty and sentenced on November 18, 1987. He filed his motion for new trial on November 24, 1987, and it was denied on January 21, 1988. The trial transcript was certified by the court reporter on December 2, 1987. The notice of appeal was filed on February 1, 1988. The appeal was docketed in this court on February 22, 1988, and was submitted without oral argument on April 8, 1988.